In re Harris, Clyde Jr.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of East Baton Rouge 19th Judicial District Court Div. “H” Number 3-81-262, 9-81-223.
Granted. The district court is ordered to grant a 20 day extension of time within which to file a traverse to the Commissioner's report and recommendation of May 3, 1990, in order that relator may present to the district court judge for his determination the claim that the Commissioner erroneously excluded the issue presented in the December 18, 1989 supplement to the April 19, 1989 post conviction petition from the *1352scope of the May 1, 1990 evidentiary hearing. Otherwise, relator’s petition is denied.